Citation Nr: 0125086	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee 
disability, including degenerative joint disease.

4.  Entitlement to service connection for a left knee 
disability, including degenerative joint disease.

5.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

6.  Entitlement to service connection for stomach pain and 
diarrhea as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.
8.  Entitlement to service connection for nasal problems as 
due to an undiagnosed illness.

9.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 14, 1988, to September 13, 1992, including 
service from August 16, 1990 to April 1, 1991 in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

As will be discussed in greater detail below, on August 10, 
2001 the Board sent to the veteran, with a copy to his 
accredited representative, a letter in which the veteran was 
informed of possible deficiencies in his substantive appeal.  
The veteran was given 60 days from the  date of the letter to 
respond.  He submitted a response dated August 20, 2001, 
which was received at the Board on September 13, 2001.  His 
representative did not submit a response.

FINDINGS OF FACT

1. By rating decision of September 1997, the RO denied 
entitlement to service connection for low back, neck, and 
right and left knee disabilities, as well as for fatigue, 
stomach pain and diarrhea, a skin rash, nasal problems, and 
headaches claimed as due to undiagnosed illness due to the 
veteran's service during the Persian Gulf War.  The veteran 
filed a notice of disagreement that was received by VA in May 
1998.  The RO issued a statement of the case in August 1998.

2. The veteran filed an incomplete VA Form 9 in March 1999.


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claims of 
entitlement to service connection for back, neck, and right 
and left knee disabilities, as well as for fatigue, stomach 
pain and diarrhea, a skin rash, nasal problems, and headaches 
claimed as due to undiagnosed illness due to the veteran's 
service during the Persian Gulf War; thus, the Board has no 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for back, neck, and right and left knee 
disabilities, as well as for fatigue, stomach pain and 
diarrhea, a skin rash, nasal problems and headaches claimed 
as due to undiagnosed illnesses due to the veteran's service 
during the Persian Gulf War.  For reasons which will be 
expressed below, the Board has determined that he had not 
perfected an appeal as to these issues.  Because the Board is 
therefore without jurisdiction to adjudicate this matter, it 
is dismissed.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101.  

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code. 38 U.S.C.A § 
7108.

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

The veteran's claim for compensation due to service-related 
disabilities was received from the veteran on September 1, 
1995.  In a September 1997 rating decision, service 
connection was denied for back, neck, and right and left knee 
disabilities, as well as for fatigue, stomach pain and 
diarrhea, a skin rash, nasal problems, and headaches claimed 
as undiagnosed illnesses due to the veteran's service during 
the Persian Gulf War.  The veteran was notified of the 
denials by letter later in September 1997.  In a notice of 
disagreement received in May 1998, the veteran explicitly 
expressed dissatisfaction with the RO's denials of service 
connection of the above noted disabilities.  The RO issued a 
statement of the case addressing those issues in August 1998.  
A supplemental statement of the case was issued on January 
21, 1999, in which the veteran was notified by cover letter 
that before a case can be prepared for Board consideration, a 
substantive appeal (VA Form 9) or it equivalent in 
correspondence must be submitted.  The letter noted that VA 
had not received a substantive appeal from the veteran and 
that the veteran had 60 days to submit either a substantive 
appeal or a request for an extension of the time limit to 
file an appeal.  The veteran was informed that his appellate 
rights would expire on March 21, 1999.  

A VA Form 9 was received by VA from the veteran on March 9, 
1999, in which the veteran merely indicated that he did not 
want a Board hearing.  He did not answer question 9, in which 
he was to clarify the issues he wished to appeal, or question 
10, in which he was to explain why he thought that VA decided 
his case incorrectly.  

The Board informed the veteran by letter of August 10, 2001 
of its intention to address the question of the adequacy of 
his substantive appeal regarding the issues of entitlement to 
service connection for back, neck, and right and left knee 
disabilities, as well as the issues of entitlement to service 
connection for fatigue, stomach pain and diarrhea, a skin 
rash, nasal problems, and headaches claimed as undiagnosed 
illnesses due to the veteran's service during the Persian 
Gulf War.  In the letter, he was informed that his VA Form 9 
did not appear to comply with the provisions of 38 U.S.C.A. 
§ 7105(d)(3), which require that the benefits sought on 
appeal must be clearly identified, or with the provisions of 
38 C.F.R. § 20.202, which require that the veteran 
specifically identify the issues to be appealed.  The letter 
went on to note that the Form 9 did not identify the issue or 
issues the veteran intended to appeal and the reasons that he 
thought his case was decided incorrectly.  He was also 
informed that he could submit argument pertinent to the 
question of the adequacy of his substantive appeal to the 
Board and that he could present sworn hearing testimony 
relevant to adequacy as well, if he desired.  A time frame of 
sixty days was provided for his response and he was informed 
that if no response was received by the end of that period, 
it would be assumed that he had no argument to submit and did 
not want to request a hearing.  A copy of pertinent law and 
regulations accompanied the letter.  A letter was received 
from the veteran on September 13, 2001, in which the veteran 
discussed some of his disabilities but did not discuss the 
adequacy of his Form 9.  His representative did not respond.

Analysis

Initial matter - due process 

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  

In this case, as discussed above, the Board contacted the 
veteran and his representative in August 2001, informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  In his August 2001 letter, the 
veteran did not address the matter of the adequacy of the VA 
Form 9.  He merely reiterated his contentions that his 
claimed disabilities began during service.  As noted above, 
his representative has not commented on the matter of the 
adequacy of the veteran's substantive appeal.

In addition, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2001)].  This 
law redefines the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the VCAA 
is applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations.  Specifically, it is clear that the veteran was 
informed of the necessity of filing an adequate substantive 
appeal.  See, in particular, the August 28, 1998 and January 
21, 1999 letters from the RO to the veteran.  The veteran was 
clearly instructed in the former letter as to the requirement 
that a substantive appeal must specify the benefits sought.  
The veteran was furnished with a VA Form 9 by the RO, which 
he in fact filed, although he did not fully complete the 
form.

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals and to the extent required under the 
circumstances presented in this case, the provisions of the 
VCAA have been satisfied.  The Board further observes that, 
as discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Discussion

In this case, the statement of the case was mailed to the 
veteran at his most recent address of record in August 1998.  
In the transmittal letter, the veteran was advised of the 
necessary steps for completing a substantive appeal.  A 
supplemental statement of the case was sent to the veteran in 
January 1999 and informed the veteran that he had until March 
21, 1999, 60 days, in which to file a substantive appeal or 
his appellate rights would expire.  A VA Form 9, received by 
VA on March 9, 1999, did not clarify the issues that the 
veteran wished to appeal and did not explain why the veteran 
thought that VA decided his case incorrectly, as required.  

The VA Form 9 submitted by the veteran and received by VA in 
March 1999 does not meet the statutory and regulatory 
requirements as to an adequate substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.  In particular, the 
veteran's incomplete VA Form 9 failed to clearly identify the 
benefits sought on appeal, in violation of 38 U.S.C.A. § 
7105(d)(4).  The incomplete VA Form 9 failed to either 
indicate that the appeal was being perfected as to all issues 
or identify specific issues being appealed, in violation of 
38 C.F.R. § 20.202. 

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
Statement of the Case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO. 
See 38 U.S.C.A. § 7105(d)(3); see also Roy, 5 Vet. App. at 
555.  Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error in the 
determination being appealed must be dismissed.  So it is in 
this case.

In conclusion, for the reasons and bases expressed above, 
because the veteran's substantive appeal was not adequate 
with respect to the issues of entitlement to service 
connection for back, neck, and right and left knee 
disabilities, as well as to the issues of entitlement to 
service connection for fatigue, stomach pain and diarrhea, a 
skin rash, nasal problems, and headaches claimed as 
undiagnosed illnesses due to the veteran's service during the 
Persian Gulf War, the Board lacks jurisdiction to adjudicate 
these issues on the merits.  Consequently, his appeal must be 
dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity to filing a substantive appeal 
which comports with governing regulations].

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claims of entitlement to 
service connection, which have now been dismissed.  The Board 
intimates no opinion as to the ultimate disposition warranted 
should the veteran choose to reopen these claims in the 
future.


ORDER

The veteran's claims of entitlement to service connection for 
back, neck, and right and left knee disabilities, as well as 
the claims for entitlement to service connection for fatigue, 
for stomach pain and diarrhea, for a skin rash, for nasal 
problems, and for headaches claimed as undiagnosed illnesses 
due to the veteran's service during the Persian Gulf War are 
dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

